      Case 2:20-cv-03941-FLA-RAO Document 74 Filed 06/15/21 Page 1 of 1 Page ID #:3047
                                              UNITED STATES DISTRICT COURT
                                                           Central District of California

                                      APPLICATION TO THE CLERK TO TAX COSTS

 ANDREI STETSYK
                               V.                                           Case Number:       2:20-cv-03941-FLA (RAOx)
 KELLY MITCHELL GROUP, INC., et al.

Judgment was entered in this action on         4/16/2021 /            65         against Plaintiff Andrei Stetsyk
                                                    Date           Docket No.
                                                                                                                                                     .

   NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

 Clerk's Fees (L.R. 54-3.1):                                                                                                                  $458.32
 Fees for Service of Process (L.R. 54-3.2):
 United States Marshal’s Fees (L.R. 54-3.3):                            Videotaped deposition fees withdrawn . Veritext
                                                                        virtual participant fees and video surcharge fees
 Transcripts of Court Proceedings (L.R. 54-3.4):                        are not taxable pursuant to L.R. 54-3.5
                                                                                                                                            $12,882.26
 Depositions (L.R. 54-3.5):                                                                                                                 $15,625.26
 Witness Fees - itemize on page 2 (L.R. 54-3.6):
 Interpreter’s Fees (L.R. 54-3.7):
 Docket Fees (L.R. 54-3.8):
 Court-Appointed Experts, Masters, Commissioners, and Receivers (L.R. 54-3.9):
 Certification, Exemplification and Reproduction of Documents (L.R. 54-3.10):
 Premiums on Undertakings and Bonds (L.R. 54-3.11):
 Other Costs - attach court order (L.R. 54-3.12):
 State Court Costs (L.R. 54-3.13):
 Costs on Appeal (L.R. 54-4):
 Costs on a Bankruptcy Appeal to the District Court (L.R. 54-5):
                                                                                                                                            $13,340.58
                                                                                                                    TOTAL                   $16,083.58

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
                                                             DECLARATION
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:
                  The Court's CM/ECF System
                   Conventional service by first class mail
                   Other

 /s/Jamin Xu                                                                                Jamin Xu
 Signature                                                                                  Print Name

 Attorney for: Defendants KELLY MITCHELL GROUP, INC. and XANDR, INC.

 Costs are taxed in the amount of $13,340.58

 Kiry Gray                                                 By:                                                              June 15, 2021
Clerk of Court                                                   Deputy
                                                                   pu
                                                                    uty
                                                                     ty C
                                                                        Cl
                                                                        Clerk
                                                                         ler
                                                                           erk                                                   Date

CV-59 (12/18)                                                           BILL OF COSTS                                                        Page 1 of 2
